Name: Council Regulation (EEC) No 1005/84 of 10 April 1984 derogating from Article 21 of Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 101 /4 Official Journal of the European Communities 13 . 4 . 84 COUNCIL REGULATION (EEC) No 1005/84 of 10 April 1984 derogating from Article 21 of Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (l ), as last amended by Regulation (EEC) No 2004/83 (2), and in particular Article 35 thereof, Having regard to the proposal from the Commission , Whereas the Community harvest of lemons for 1983 has been relatively high compared with the harvest of the previous marketing year, with the result that substantial withdrawals from the market can be expected ; Whereas Article 21 of Regulation (EEC) No 1035/72 states how products withdrawn or bought in shall be disposed of ; Whereas certain Member States have requested that lemons withdrawn from the market should be sent to Poland through charitable organizations, to improve the supply situation for the population of that country ; Whereas such a measure is not provided for in Article 21 of Regulation (EEC) No 1035/72 ; whereas, however, because of the supply difficulties the Polish people have to contend with and because of the level of the lemon harvest in the Community, it is appro ­ priate that, exceptionally, a measure derogating from the said Article 21 should be adopted to authorize the Member States to deliver to charitable organizations lemons withdrawn from the market, with a view to their free distribution in Poland, HAS ADOPTED THIS REGULATION : Article 1 1 . By derogation from Article 21 of Regulation (EEC) No 1035/72, Member States be authorized during the 1 983/84 marketing year to place at the disposal of charity organizations approved for this purpose, lemons of Community origin withdrawn from the market in accordance with the Regulation referred to above, with a view to their free distribution in Poland . 2. The cost of transporting the lemons referred to in paragraph 1 from the intervention locations to the places at which they are delivered to their Polish consignees shall be borne by the charitable organiza ­ tions carrying out these operations . 3 . The lemons consigned pursuant to paragraph 1 shall not qualify for the export refunds fixed for fruit and vegetables . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 10 April 1984. For the Council The President C. CHEYSSON (') OJ No L 1 18 , 20 . 5 . 1972, p. 1 . ( 2 O ! No L 198 , 21 . 7 . 1983 , p. 2 .